DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 9-12is/are rejected under 35 U.S.C. 103 as being unpatentable over Bris et al. (US 2014/0326734) in view of Chang et al. (US 2012/0033172) and Berrux et al. (US 2008/0032122).
As to claim 1, Le Bris al. discloses a process for coating a heat-stable coating onto the surface of a heating article having two opposite surfaces (see abstract). The coating is applied using inkjet printing (see 0001). The coating comprises a heat-stable binder such as fluorocarbons, silicones, etc. (See 0030). The binder has a dry matter content that is greater than 15% by weight (see 0092-0098). 
Le Bris et al. fails to teach the nozzle aperture size is equal to or greater than 100 microns and less than or equal to 1.5mm or the coating thickness is greater than 0.1 microns and less than or equal to 1000 microns as required by claims 1 and 9. 
Chang et al. discloses a process or forming a pattern with a thin thickness by using a printing roll and nozzle. The nozzle prints a pattern on a roller and the roller transfers the coating to the substrate surface. Change et al. states that the appropriate size of the nozzle affects the coating. If the diameter is very small the nozzle constricts the flow of the pattern material which leads to clogging and if he nozzle diameter is too large, the pattern may not be coated in the desired portion (see 0042). Chang et al. states the diameter of the opening can range from 1-100 microns (see 0043). Chang et al. shows the nozzle size is a result effective variable.

As to the thickness range, Berrux et al. discloses a culinary item that is first coated with a non-stick coating and a second coating. The thickness of the coating is 1-40 microns (see 0058). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Le Bris et al and Chang et al. to apply the coating to a thickness of 1-40 microns as taught by Berrux et al. One would have been motivated to do so since both are directed to coating culinary items with the same type of heat stable coatings and Le Bris et al. is silent as to the thickness of the coating while Berrux et al. teaches an operable thickness. 
As to claim 2, the dry matter can be 60% (see 0110 of Le Bris et al.).
As to claim 3, the binder comprises a fluorocarbon (see 0110 of Le Bris et al.). 
As to claim 4, the substrate can be formed of metal, glass, ceramic or plastic (See 0038).
As to claim 5, the device can be a household appliance (such as an iron, plates, pots) (see 0039-0042 of Le Bris et al.).
As to claim 7, the composition can comprise fillers such as opacifying fillers (see 0017 of Le Bris et al.). 
As to claim 10, the heat-stable coating further comprises at least one decoration (see 0074 of Le Bris et al.).

As to claim 12, the coating can comprise a protective layer (See 0200 of Le Bris et al.).

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715